DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).
The drawings are objected to because the drawings have solid black shading which is not permitted. See 37 CFR 1.84(m).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 9 is objected to because of the following informalities:
Claim 9, lines 3-4, recites “the hub’s longitudinal axis” which should be changed to --a longitudinal axis of the hub-- to maintain consistent claim language.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 12, 14, 18, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 4, recites “a mass” which is indefinite because it is unclear what the difference is between the mass from line 4 and the mass from line 3.  Are there two separate masses in the invention?
Claim 5, line 2, recites “at least one loop” which is indefinite because it is unclear if the at least one loop from claim 5 is a part of the one or more loops from claim 4 or if the at least one loop is a separate element.  Should claim 5, line 2, be changed to --wherein at least one loop of the one or more loops--?

Claim 6 recites the limitation "the radial direction" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the hoop direction" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
The term "about" in claims 8, 14, and 20 is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  What one person considers as “about 15,000 rpm” may not be the same as what another person considers as “about 15,000 rpm”.  Would speed of 10,000 rpm read on the limitation?  Would a speed of 14,000 read on the limitation? The metes and bounds of the limitation cannot be determined.
Claim 12 recites the limitation "the radial direction" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the hoop direction" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the radial direction" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
18 recites the limitation "the hoop direction" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7-10, 13-16, 19, and 20, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by H. L. Burnat (US 2,403,478).
Regarding claim 1, H. L. Burnat discloses a flywheel for a flywheel energy storage system, comprising:
a hub (4; Figure 4) configured to rotate about a longitudinal axis (the axial centerline of 4);
a member (1; Figure 4) connected to the hub for housing a mass (a); and
a mass (a) being housed in the member and being configured to permit the mass to radially displace within the member.
Regarding claim 2, H. L. Burnat discloses that the mass is symmetrically arranged around the hub (see Figure 4).
Regarding claim 3, H. L. Burnat discloses that the mass is radially displaced when a radial force (a force that pushes the mass outwards in the radial direction) is applied to the mass; and wherein the radially displaced mass applies compressive force 
Regarding claim 7, H. L. Burnat discloses that the flywheel is configured to have a parameter range (the flywheel rotates thus has a parameter range).
Regarding claim 8, H. L. Burnat discloses that the parameter range is one or more of about 15,000 rpm to about 50,000rpm for rotational velocity or about 15.24 cm to about 203 cm for rim diameter, or about .5 MJ to about 3000 MJ for kinetic energy (given the 112(b) rejection above, the structure of H. L. Burnat meets this limitation).
Regarding claim 9, H. L. Burnat discloses a method for constructing a flywheel for a flywheel energy storage system, comprising:
coupling a member (1; Figure 4) to a hub (4; Figure 4) configured to rotate about the hub’s longitudinal axis (the axial centerline of 4);
disposing a mass (a) in the member; and
configuring the mass to permit the mass to radially displace within the member (centrifugal rotation of the flywheel would force the mass outwards in the radial direction).
Regarding claim 10, H. L. Burnat discloses arranging the mass symmetrically around the hub (see Figure 4).
Regarding claim 13, H. L. Burnat discloses configuring the flywheel to have a parameter range (the flywheel rotates thus has a parameter range).
Regarding claim 14, H. L. Burnat discloses that the parameter range is one or more of about 15,000 rpm to about 50,000rpm for rotational velocity or about 15.24 cm 
Regarding claim 15, H. L. Burnat discloses a method for operating a flywheel (see Figure 4) comprising:
rotating the flywheel; and
radially displacing an internal mass(a).
Regarding claim 16, H. L. Burnat discloses arranging the mass symmetrically around a hub (4; see Figure 4).
Regarding claim 19, H. L. Burnat discloses configuring the flywheel to have a parameter range (the flywheel rotates thus has a parameter range).
Regarding claim 20, H. L. Burnat discloses that the parameter range is one or more of about 15,000 rpm to about 50,000rpm for rotational velocity or about 15.24 cm to about 203 cm for rim diameter, or about .5 MJ to about 3000 MJ for kinetic energy (given the 112(b) rejection above, the structure of H. L. Burnat meets this limitation).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Mayer (US 4,483,214) in view of Okumura (JP 56-134648 A; see provided machine translation).

a hub (8) configured to rotate about a longitudinal axis (the axial centerline of 8); and
a member (2-4) connected to the hub.
Mayer does not disclose a mass being housed in the member and being configured to permit the mass to radially displace within the member.
Okumura teaches a mass (3) being housed in a member (5) and being configured to permit the mass to radially displace within the member for the purpose of reducing the load at the time of low speed rotation (see Page 1 of the machine translation).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the member of Mayer to have a mass housed in the member and to be configured to permit the mass to radially displace within the member for the purpose of reducing the load at the time of low speed rotation, as taught by Okumura.
Regarding claim 2, Mayer in view of Okumura discloses that the mass is symmetrically arranged around the hub (see Figures 1-3 of Okumura).
Regarding claim 3, Mayer in view of Okumura discloses that the mass is radially displaced when a radial force (the force that moves each 3 outward as shown in Figure 3) is applied to the mass; and wherein the radially displaced mass applies compressive force to the member (3 presses 4 against the inner surface of 5 thus meeting the claim limitation).

Regarding claim 5, Mayer discloses that the hub includes a first end (the top half of 8 in Figure 1) and a second end (the bottom half of 8 in Figure 1) opposite to the first end, and wherein at least one loop is disposed on the first end and at least one loop is disposed on the second end of the hub (see Figures 1 and 3).
Regarding claim 6, Mayer discloses that the parameter range is one or more of about 15,000 rpm to about 50,000rpm for rotational velocity or about 15.24 cm to about 203 cm for rim diameter, or about .5 MJ to about 3000 MJ for kinetic energy (given the 112(b) rejection above, the structure of Mayer meets this limitation).
Regarding claim 7, Mayer discloses that the flywheel is configured to have a parameter range (the flywheel rotates thus has a parameter range).
Regarding claim 8, Mayer discloses that the parameter range is one or more of about 15,000 rpm to about 50,000rpm for rotational velocity or about 15.24 cm to about 203 cm for rim diameter, or about .5 MJ to about 3000 MJ for kinetic energy (given the 112(b) rejection above, the structure of Mayer meets this limitation).
Regarding claim 9, Mayer discloses a method for constructing a flywheel for a flywheel energy storage system, comprising:
coupling a member (2-4) to a hub (8) configured to rotate about the hub’s longitudinal axis (the axial centerline of 8).
Mayer does not disclose disposing a mass in the member; and configuring the mass to permit the mass to radially displace within the member.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the member of Mayer to dispose a mass in the member and to configure the mass to permit the mass to radially displace within the member for the purpose of reducing the load at the time of low speed rotation, as taught by Okumura.
Regarding claim 10, Mayer in view of Okumura discloses that the mass is symmetrically arranged around the hub (see Figures 1-3 of Okumura).
Regarding claim 11, Mayer discloses that the member is arranged as one or more loops composed of fiber-resin composite material (13-18; Column 1 / Lines 58-64).
Regarding claim 12, Mayer discloses that the parameter range is one or more of about 15,000 rpm to about 50,000rpm for rotational velocity or about 15.24 cm to about 203 cm for rim diameter, or about .5 MJ to about 3000 MJ for kinetic energy (given the 112(b) rejection above, the structure of Mayer meets this limitation).
Regarding claim 13, Mayer discloses that the flywheel is configured to have a parameter range (the flywheel rotates thus has a parameter range).
Regarding claim 14, Mayer discloses that the parameter range is one or more of about 15,000 rpm to about 50,000rpm for rotational velocity or about 15.24 cm to about 
Regarding claim 15, Mayer discloses a method for operating a flywheel (see Figures 1-3) comprising:
rotating the flywheel (flywheels rotate thus meeting the claim limitation).
Mayer does not disclose radially displacing an internal mass(es).
Okumura teaches a mass (3) that is radially displaceable for the purpose of reducing the load at the time of low speed rotation (see Page 1 of the machine translation).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the flywheel of Mayer to have an internal mass(es) that is radially displaced for the purpose of reducing the load at the time of low speed rotation, as taught by Okumura.
Regarding claim 16, Mayer in view of Okumura discloses arranging the mass symmetrically around a hub (8) (3 is symmetrically arranged around element 1 as shown in Okumura).
Regarding claim 17, Mayer in view of Okumura discloses disposing the mass in a member (2-4; Mayer), and arranging the member as one or more loops (13-18) composed of fiber-resin composite material (Column 1 / Lines 58-64).
Regarding claim 18, Mayer discloses that at least some of the fibers in the composite material are arranged according to one or more of at least 5% aligned in the radial direction, or at least 5% aligned in the hoop direction, or in contact with the mass, or wherein the composite material is radial or hoop wound (see Figure 3).

Regarding claim 20, Mayer discloses that the parameter range is one or more of about 15,000 rpm to about 50,000rpm for rotational velocity or about 15.24 cm to about 203 cm for rim diameter, or about .5 MJ to about 3000 MJ for kinetic energy (given the 112(b) rejection above, the structure of Mayer meets this limitation).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nakano (JP 55-6038 A) discloses a flywheel that is comprised of a hub, an outer member, a mass located inside the outer member, and the mass being configured to radially displace when the flywheel rotates.
Momoki et al. (JP 60-53245 A) discloses a flywheel that has weights that are configured to be forced outward during centrifugal rotation of the flywheel.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D ROGERS whose telephone number is (571)272-6561. The examiner can normally be reached Monday through Friday from 6AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM D ROGERS/           Primary Examiner, Art Unit 3656